DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/098,312, filed 11/13/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Quadir (US 20040029443 A1) in view of Kimura (CN 108630876 A) (refer to enclosed translations for citations).
Regarding claim 1 and 9,
Quadir teaches an electric terminal assembly (Fig. 1, 10), comprising:
a header (Fig. 8, 12; [0022]);
a terminal ([0023], “terminal”) with the capacity to be attached to an electrode through the header (Fig. 8, 12; [0022]); 
a cured epoxy [0041] contacting the terminal [0023], wherein the broadest reasonable interpretation of contacting includes indirect contact,
the epoxy (Fig. 8, 80) sealing the assembly opening (Fig. 8, 82), 
and the header being between the electrode and the epoxy (Fig. 8, 80, 12; [0022]).
Wherein the seal is intended to prevent leakage from the electronic device [064] (such as an electrolyte); however, Quadir fails to mention the electric terminal in electric communication to an electrode being used to cover the opening of a battery.  Kimura teaches a battery with a case (Fig. 1, 110), an electrode positioned in the case (Fig. 2, 400), an opening (Fig. 2, see top of 111) requiring a cover which helps seal interior contents [064].  It would be obvious to one of ordinary skill of the art before the effective filing date to connect Quadir’s electric terminal assembly to the battery of Kimura such that the assembly can function as intended by sealing an electronic device.  
Regarding claim 2,
Quadir teaches the battery of claim 1 (see elements of claim 1 above), wherein the terminal (Fig. 2, 38; [0023]) extends outward from the epoxy such that the terminal is in contact with an atmosphere in which the battery is positioned ([0023] “outer”).
Regarding claim 3,
Modified Quadir teaches the battery of claim 1 (see elements of claim 1 above), wherein the epoxy adheres to the terminal and the case [0041] such that the epoxy provides a hermetic seal of the opening in the case ([0023], “hermetic”).
Regarding claim 4,
Modified Quadir teaches the battery of claim 1 (see elements of claim 1 above), wherein the header excludes a glass-to-metal seal ([004-005], “entirely by a resilient plastic”).
Regarding claim 5,
Modified Quadir teaches the battery of claim 1 (see elements of claim 1 above), wherein the header includes a header support partially embedded in an insulating body (Fig. 9, 70, 94; [0046]).
Regarding claim 6,
Modified Quadir teaches the battery of claim 5 (see elements of claim 1 above), wherein the insulating body is a single and continuous material (Fig. 2, 94; [0025], wherein Quadir is silent to the resin being a composite and the material of 94 is used throughout the assembly continuously (Fig. 9, 94, 46, 70; [0046]) , and the insulating body is positioned above and below the header support such that a line can be drawn through the support and perpendicular to a surface of the header support with the line extending through different portions of the insulating body that are located on opposing sides of the header support (see Fig. 9, with 94 on both sides of 70; [0046]).
Regarding claim 7,
Modified Quadir teaches the battery of claim 6 (see elements of claim 6 above), wherein the insulating body defines a passage through the insulating body and an electrical pathway between the electrode and the terminal extends through the passage (Fig. 9, 36, 94; [0046]).
Regarding claim 10,
Modified Quadir teaches the battery of claim 9 (see elements of claim 9 above), wherein the header support (Fig. 8, 70) contacts the case (Kimura, Fig. 1, 100).
Regarding claim 11,
Modified Quadir teaches the battery of claim 9 (see elements of claim 9 above), but fails to teach wherein the header support is welded to the case.  Kimura teaches a metal header support (Fig. 3, 110; [064]) such that it can be welded to the case thereby improving the seal [064].  Therefore, it would be obvious to weld the header support as taught by Kimura with the battery of modified Quadir in order to further improve the seal.
Claim 11 is considered a product-by-process claim.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Regarding claim 12,
Modified Quadir teaches the battery of claim 9 (see elements of claim 9 above), wherein the header excludes a glass-to-metal seal (see elements of claim 4 above).
Regarding claim 13,
Modified Quadir teaches the battery of claim 9 (see elements of claim 9 above), wherein the insulating body is a single and continuous material, and the insulating body is positioned above and below the header support such that a line can be drawn through the support and perpendicular to a surface of the header support with the line extending through different portions of the insulating body that are located on opposing sides of the header support (see elements of claim 6 above).
Regarding claim 14,
Modified Quadir teaches the battery of claim 13 (see elements of claim 13 above), wherein the insulating body defines a passage through the insulating body and the electrical pathway extends through the passage, the header support contacts an interior of the case, a pin is arranged such that a portion of the pin acts as the terminal and the insulating body contacts the pin (see elements of claim 7 and 8 above),  the electrode includes an active medium in contact with an electrode conductor (Kimura, Fig. 4, 410; 520; [077]), the electrode conductor includes a current collector and a seat the electrode conductor includes a current collector (Kimura, Fig. 4, 500) and a seat (Kimura, Fig. 4, 700; [077]) and that the conductive electrode terminal in Quadir receives the pin (see elements of claim 1 above).
Claims 8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Quadir (US 20040029443 A1) in view of Kimura (CN 108630876 A) and Nakamaru (WO 2018142690 A1) (refer to enclosed translations for citations).
Regarding claim 8,
Modified Quadir teaches the battery of claim 7 (see elements of claim 7 above), wherein the header support contacts an interior of the case and the insulating body contacts the header support (see elements of claim 1 and 6 above), a pin is configured such that a portion of the pin acts as the terminal ([0044], “terminal pin”) and the insulating body contacts the pin (Fig. 9, 94, 36), the electrode includes an active medium in contact with an electrode conductor, the electrode conductor includes a continuous (see elements of claim 6 above) current collector and a cathode seat (Kimura, Fig. 3, 500, 700) where a portion of a conductive, engaging portion is positioned within the active medium (Fig. 4, 20, 410; [077]), but modified Quadir fails to teach the retainers receiving the pin such that a portion of the pin is positioned within the active medium.  Nakamaru teaches a pin (Fig. 1, 24) inserted into an electrode body (Fig. 1, 20) such that the terminal can be electrically connected to the active material enabling the battery to function.  It would be obvious to one of ordinary skill of the art before the effective filing date to use Nakamaru’s placement of the pin in the active material electrically connect the current collector to the electrode terminal, and both serve to retain the structure together, such that, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to have a portion of the pin is positioned within the active medium, as taught by Nakamaru, in order to utilize the improved mechanical properties of modified Quadir.
Modified Quadir fails to teach a change in the direction of curvature in segments of the current collector. Kimura teaches wherein the current collector includes segments that connect to each other at nodes (Fig. 5, 22a, 22b, 22c, 22d), at least a portion of the segments are curved such that a change in a direction of curvature of the segment occurs at least once along the length of the segment (wherein the examiner interprets 22 as the nodes because of the curved segments between them, and wherein two concave curves that are connected by a round edge, in this case 22, inherently have a change in curvature between them) because the curvature of the concave section increases the bonding strength [019].  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to apply the segmented and curved current collector of Kimura to the battery of modified Quadir in order to improve the mechanical properties of the current collector.  
Regarding claim 15,
Quadir teaches a terminal assembly (Fig. 1, 10), comprising: 
a header; 
a pin extending through the header such that a portion of the pin acts as a battery terminal; 
an electrode positioned in the case, the electrode including an active medium (Kimura, [058]) 
Wherein the seal is intended to prevent leakage from the electronic device [064] (such as an electrolyte); however, Quadir fails to battery components opertable with the terminal header including a case, electrode conductor, a seat, and retainers.  Kimura teaches a battery with a case (Fig. 1, 110), an electrode positioned in the case (Fig. 2, 400), an opening (Fig. 2, see top of 111) requiring a cover which helps seal interior contents [064], the electrode in contact with an electrode conductor (Kimura, Fig. 3, 500, 700), the electrode conductor including a current collector (Kimura, Fig. 4, 500) and a seat (Kimura, Fig. 4, 700; [077]), and the seat including at least three retainers (Fig. 4, 20; [077]), where a portion of a conductive, engaging portion is positioned within the active medium (Fig. 4, 20, 410; [077]).  It would be obvious to one of ordinary skill of the art before the effective filing date to connect Quadir’s electric terminal assembly to the battery of Kimura such that the assembly can function as intended by sealing an electronic device.  
Quadir and Kimura fail to teach the retainers receiving the pin such that a portion of the pin is positioned within the active medium.  Nakamaru teaches a pin (Fig. 1, 24) inserted into an electrode body (Fig. 1, 20) such that the terminal can be electrically connected to the active material enabling the battery to function.  It would be obvious to one of ordinary skill of the art before the effective filing date to use Nakamaru’s placement of the pin in the active material electrically connect the current collector to the electrode terminal, and both serve to retain the structure together, such that, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill of the art before the effective filing date to have a portion of the pin is positioned within the active medium, as taught by Nakamaru, in order to utilize the improved mechanical properties of Kimura’s and Quadir.
Regarding claim 16,
Modified Quadir teaches the battery of claim 15 (see elements of claim 15 above), wherein Kimura teaches the retainers are each connected to multiple common supports (Fig. 4, 20, both sides), a first portion of the retainers extending away from the common supports in a first direction (Fig. 4, 20, left side) and a second portion of the retainers extending away from the common support in a second direction (Fig. 4, 20, right side), the first direction being different from the second direction (see Fig. 4, 20).
Regarding claim 17,
Modified Quadir teaches the battery of claim 15 (see elements of claim 15 above), wherein two groups of fastening members serve to retain the pin above and below (Fig. 8, 92, 74), and extending in opposite directions such that, along the length of the pin, the type of fastening member alternates to the other.   Since these retaining members fails to teach wherein the retainers are arranged along a length of the pin alternatingly.  Quadir teaches two groups of fastening members which serve to retain the pin (Fig. 8, 92, 74) extending in opposite directions, wherein, along the length of the pin, the type of fastening member alternates to the other. wherein the retainers are arranged along a length of the pin such that the retainers included in the first portion of the retainers alternate with retainers included in the second portion of the retainers.
Regarding claim 18,
Modified Quadir teaches the battery of claim 15 (see elements of claim 15 above), wherein the pin can be defined by multiple different three-dimensional wedges that are arranged around a longitudinal axis of the pin and along the longitudinal axis of the pin (Fig. 8, 36; Fig. 2, 40, 52, 38; [0026]), a first portion of the retainers (Fig. 8, 74) are positioned over a different wedge (Fig. 2, 52) than a second portion of the retainers (Fig. 8, 92, Fig. 2, 40; [0026]).
Regarding claim 19,
Modified Quadir teaches the battery of claim 15 (see elements of claim 15 above), wherein the electrode conductor is a single and continuous piece of material (see elements of claim 13).
Regarding claim 20,
Modified Quadir teaches the battery of claim 15 (see elements of claim 15 above), wherein at least a portion of the retainers each contacts the active medium, at least a portion of the retainers is each positioned within the active medium, and the header excludes a glass-to-metal seal (see elements of claim 9 and 14 above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728